DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 10/21/2021.  Claims 1-5, 7-12, 14-16, and 18-20 remain pending in the application. Claims 1 and 14-15 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 1 and 15 are objected to because of the following informalities:  
in Claim 1, line 4, "detecting that whether a second display is connected" appears to "detecting whether a second display is connected";
in Claim 1, lines 6-7, "detecting that whether a display screen switching instruction is received" appears to be "detecting whether a display screen switching instruction is received";
in Claim 15, line 15, "determine that whether the second display is connected …" appears to be "determine whether the second display is connected …"
in Claim 15, lines 17-18, "detect that whether a display screen switching instruction is received" appears to be "determine whether a display screen switching instruction is received";
in Claim 15, lines 19-23, "when a first display screen switching instruction is received, the controller is configured to read the first display file …; acquire the data of physiological parameters according to the first display file and generating first frame data; and output the first frame data to the first display to display the data of physiological parameters" appears to be "when a first display screen switching instruction is received, the controller is configured to read the first display file …; acquire data of the physiological parameters according to the first display file and generate first frame data; and output the first frame data to the first display to display the data of the physiological parameters" ;
in Claim 15, line 26, "acquire data of the physiological parameters from the parameter module …" appears to be "acquire the data of the physiological parameters from the parameter module … ".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, the previous rejections are withdrawn.  Applicant's amendment to claims also raises the following new rejections.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 15-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "… a first display communicatively connected to the host … detecting that whether a second display is connected …; once connection to the second display is detected, detecting that whether a display screen switching instruction is received; when a first display screen switching instruction is received, reading a first display file corresponding to configuration parameters of the first display … and outputting the first frame data to the first display" in lines 2-16, which rendering the claim indefinite because it is unclear how can a first display screen switching instruction is received for outputting the first frame data to the first display once connection to the second display is detected since the first display is already connected to the host and the connection of the second display should not cause a first display screen switching instruction for outputting the first frame data to the first display.  Clarification is required.
Claim 1 recites the limitations "reading a first display file corresponding to configuration parameters of the first display" in lines 8-9 and "reading a second display file corresponding to configuration parameters of the second display" in lines 17-18, configuration parameters" are the same or different.  Clarification is required.
Claim 1 recites the limitations "the first frame data being used for representing first pixel values of pixels on a display interface" in lines 13-14 and "the second frame data being used for representing second pixel values of pixels on a display interface" in lines 22-23, which rendering the claim indefinite because it is unclear whether these instances of "pixels on a display interface" are the same or different.  Clarification is required.
Claims 2-5 and 7-12 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 15 recite the limitation "… one end of which is connected to a host and another end of which is connected to the first display; … determine that whether the second display is connected …, once connection to the second display is detected, the controller is configured to detect that whether a display screen switching instruction is received; when a first display screen switching instruction is received, … read the first display file … according to the first configuration parameters of the first display … output the first frame data to the first display …" in lines 3-23, which rendering these claims indefinite because it is unclear how can a first display screen switching instruction is received for outputting the first frame data to the first display once connection to the second display is detected since the first display is already connected to the host and the connection of the second display should not cause a first display screen switching instruction for outputting the first frame data to the first display.  Clarification is required.
Claims 16 and 18-20 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeya et al. (US 2014/0194700 A1, published on 07/10/2014), hereinafter Ikeya in view of LEE et al. (US 2013/0162502 A1, published on 06/27/2013), hereinafter LEE.

Independent Claim 1
Ikeya discloses a display screen switching method for a monitor (Ikeya, 20/20A/31/32 in FIGS. 1A-B, 2-3, and 5; ¶¶ [0022], [0025], and [0056]: a monitoring system 1/1A including a monitor 20/20A connected with a sensor 32) which comprises a host (Ikeya, 20/20A/23/25/31/32 in FIGS. 1A-B, 2-3, and 5; ¶¶ [0025], [0028], and [0033]: monitor 20/20A includes a signal input unit 25 and a control unit 23, wherein a measurement signal of physiological information on the patient are input to the signal input unit 25 of the monitor 20/20A through the sensor 32 and the cable 31) and a first display communicatively connected to the host (Ikeya, 21 and 20/20A in FIG. 1B, 2-3, and 5; ¶¶ [0024]-[0025], [0028], [0031], [0033], and [0055]-[0056]: the control unit 23 is able to communicate with the display 21, the connector 22, and the signal input unit 25 so that the control unit 23 displays information corresponding to the measurement signal on the display 21 in real time), the display screen switching method comprising: 
detecting that whether a second display (Ikeya, 11 in FIG. 1A and 3; FIG. 5; ¶¶ [0023] and [0055]-[0056]: a display 11 of a monitor 10/10A) is connected (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0023], [0026]-[0027] and [0035]: when the patient, is transported from the bed, the monitor 20/20A with the display 21 is detached from the monitor 10/10A with the display 11 by disconnecting a connector 12 from a connector 22, and physiological information on the patient can be continuously monitored without detaching the sensor 32 put on the patient’s body or disconnecting the cable 31 from the signal input unit 25; when the patient, returns to the bed, the monitor 20/20A with the display 21 is coupled to the monitor 10/10A with the display 11 by connecting the connector 12 to the connector 22 so that a measurement signal input is transmitted from the signal input unit 25 to the monitor 10/10A when the connector 12 and the connector 22 are connected together), the second display being provided independently of the monitor (Ikeya, FIGS. 2 and 5; ¶¶ [0023] and [0026]: a display 11 
once connection to the second display is detected, detecting that whether a display screen switching instruction is received (Ikeya, FIGS. 1A-B, 2 and 5; ¶¶ [0025]-[0027] and [0007]: when the monitor 20/20A is detached from the monitor 10/10A, physiological information on the patient can be continuously monitored on the monitor 20/20A with display 21 and puts the monitor 10/10A with display 11 into non-display status to prevent unwanted power consumption since the signal input unit 25 that acquire physiology information is no longer connected to the monitor 10/10A; FIGS. 1A-B, 2 and 5; ¶¶ [0035] [0036] and [0007]: when the monitor 20/20A is attached to the monitor 10/10A, the measurement signal is input to a control unit 13 of the monitor 10/10A through the connector 12 and the connector 22 so that the control unit 13 of the monitor 10/10A displays in real time data corresponding to the measurement signal on the display 11 of the monitor 10/10A in real time; in the meantime, the control unit 23 of the monitor 20/20A puts the display 21 into a non-display status, thereby aborting a real-time display of the data corresponding to the measurement signal input from the signal input unit 25; i.e., detecting whether instructions are received for switching display 21 (putting display 11 into non-display status) or display 11 (putting display 21 in non-display status) once detecting whether the display 21 of the monitor 20/20A is connected to the display 11 of the monitor 10/10A);
when a first display screen switching instruction is received (Ikeya, FIGS. 1A-B, 2 and 5; ¶¶ [0025]-[0027] and [0007]: when the monitor 20/20A is detached from the reading a first display file  (Ikeya, ¶ [0003]: measurement results of physiological information on the patient are stored in memory provided in the signal input device; ¶¶ [0050] and [0025]: the display can also be configured so as to display physiological information from the signal input device in real time or measurement results of physiological information stored in the past in memory of the control unit, wherein the physiological information including an electrocardiographic waveform, arterial oxygen saturation, a heart rate, blood pressure, and others); 
acquiring data of the one or more first physiological parameters according to the first display file and generating first frame data,  (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0025] and [0033]-[0034]: a sensor 32, which acquires physiological information when attached to a body of the patient, or the like, is connected to a leading edge of the cable 31 which is connected to the signal input unit 25; the control unit 23 of the monitor 20/20A displays information corresponding to a measurement signal of physiological information on the patient, which are input to the signal input unit 25, on the display 21 of the monitor 20/20A); and 
outputting the first frame data to the first display to display the data of the one or more first physiological parameters (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0033]-[0034]: displaying real time data corresponding to the measurement signal of physiological information of the patient on the display 21 of the monitor 20/20A);
when a second display screen switching instruction is received (Ikeya, FIGS. 1A-B, 2 and 5; ¶¶ [0035] [0036] and [0007]: when the monitor 20/20A is attached to the monitor 10/10A, the measurement signal is input to a control unit 13 of the monitor 10/10A through the connector 12 and the connector 22 so that the control unit 13 of the monitor 10/10A displays in real time data corresponding to the measurement signal on the display 11 of the monitor 10/10A in real time; in the meantime, the control unit 23 of the monitor 20/20A puts the display 21 in a non-display status, thereby aborting a real-time display of the data corresponding to the measurement signal input from the signal input unit 25), reading a second display file  (Ikeya, ¶ [0003]: measurement results of physiological information on the patient are stored in memory provided in the signal input device; ¶¶ [0050] and [0025]: the display can also be configured so as to display physiological information from the signal input device in real time or measurement results of physiological information stored in the past in memory of the control unit, wherein the physiological information including an electrocardiographic waveform, arterial oxygen saturation, a heart rate, blood pressure, and others); 
acquiring data of the one or more second physiological parameters according to the second display file and generating second frame data (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0025] and [0035]-[0036]: a sensor 32, which acquires physiological information when attached to a body of the patient, or the like, is connected to a leading edge of the cable 31 which is connected to the signal input unit 25; the control unit 23 of the monitor 20/20A is configured to transmit the measurement signal input from the signal input unit 25 to the monitor 10/10A and the control unit 13 of the monitor 10/10A displays in real time data corresponding to the measurement signal on the first display 11 of the monitor 10/10A in real time); and 
outputting the second frame data to the second display to display the data of the one or more second physiological parameters (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0035]-[0036]: displaying real time data corresponding to the measurement signal of physiological information of the patient on the display 11 of the monitor 10/10A in real time) (Ikeya, ¶¶ [0033] and [0036]: displaying real time data (a waveform, a numerical value, an index, and others) corresponding to the measurement signal of physiological information of the patient on the display 11 of the monitor 10 in real time).
Ikeya fails to explicitly disclose reading a first/second display file corresponding to configuration parameters of the first/second display, the first/second display file comprising one or more first/second parameters to be displayed, a first/second interface layout and first/second interface elements; generating the first/second frame data being used for representing first/second pixel values of pixels on a display interface; i.e., generating the first/second frame data being used for representing first/second pixel values of pixels on a display interface with one or more first/second parameters to be displayed, a first/second interface layout and first/second interface elements corresponding/according to configuration parameters of the first/second display.
LEE teaches a system and a method for controlling display to external display unit (LEE, ¶ [0003]), wherein reading a first/second display file corresponding to configuration parameters of the first/second display, the first/second display file comprising one or more first/second parameters to be displayed, a first/second interface layout and first/second interface elements; generating the first/second frame data being used for representing first/second pixel values of pixels on a display interface; i.e., generating the first/second frame data being used for representing first/second pixel values of pixels on a display interface with one or more first/second parameters to be displayed, a first/second interface layout and first/second interface elements corresponding/according to configuration parameters of the first/second display (LEE, FIGS. 3, 6, and 7A-C; ¶ [0043]: the display mode of external device 200 may be dynamically controlled according to a display size of external device 200; ¶ [0047]: user equipment 100 may be attachable to and/or detachable from an external device; ¶¶ [0089]-[0094], [0099], and [0102]-[0109]: user equipment may create image data produced as a result of running applications based on the host-device connection display setting, e.g., screen size, a resolution, a DPI, and a display orientation of display unit 260 of external device 200, and transmit the created image data to the coupled external device 200; when user equipment 100 creates a graphic user interface for display unit 260 of external device 200, user equipment 100 may single screen mode or multiscreen mode based on display size of external device 200; the multiscreen mode display setting may include various display properties such as the number of application windows in a multiscreen display mode, a display size of each application window, a position and a display orientation of each application window, arrangement of each application window, control menus and icons for controlling an overall graphic user interface of the multiscreen display mode and each application window, and arrangement and sizes of the control menus and icons; external device may modify the image data from user equipment according to own display properties and conditions and display the modified image data on display unit of external device; i.e., generating frame data with different information/content/parameters, different interface layouts, and different interface elements according to connection display setting/configuration parameters/properties of connected display, e.g., screen size, a resolution, a DPI, and a display orientation of display unit) (NOTE: by applying displaying different amount of information/content/parameters according to different display properties and conditions of different display units in LEE to Ikeya, physiological parameters displayed in monitor 10/10A with display 11 (larger display) can be different1 to monitor 20/20A with display 21 (smaller display) in Ikeya system).


Claim 2
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses controlling the first display to turn into a black screen while outputting the second frame data to the second display to display the data of the one or more physiological parameters (Ikeya, ¶ [0036]: the control unit 23 puts the display 21 in a non-display status while displaying real time data corresponding to the measurement signal on the display 11 in real time).  

Claim 3
Ikeya in view of LEE discloses all the elements as stated in Claim 2 and further discloses wherein controlling the first display to turn into the black screen comprises turning off a power supply or backlight of the first display (Ikeya, S2 in FIG. 4; ¶ [0043]: 

Claim 5
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses when displaying the data of the one or more second physiological parameters after the second display screen switching instruction is received, further acquiring the data of the one or more first physiological parameters according to the first display file and generating the first frame data, simultaneously outputting the first frame data to the first display to display the data of the one or more first physiological parameters and outputting the second frame data to the second display to display the data of the one or more second physiological parameter (Ikeya, FIGS. 1A-B, 2 and 5; ¶¶ [0035]-[0036]: when the monitor 20/20A is attached to the monitor 10/10A, the measurement signal is input to a control unit 13 of the monitor 10/10A through the connector 12 and the connector 22 so that the control unit 13 of the monitor 10/10A displays in real time data corresponding to the measurement signal on the display 11 of the monitor 10/10A in real time; ¶ [0046], even when the monitor 20 is attached to the monitor 10, display on the display 21 the physiological information that are on the display 11; i.e., simultaneously display the physiological information on both display 21 and display 11) (LEE, FIGS. 1-3, 6, and 7A-C; ¶ [0043]: the display mode of display device may be dynamically controlled according to a display size of display device; ¶ [0047]: user equipment 100 may be attachable to and/or detachable from an external device; ¶¶ [0093]-[0094], [0099], [0102]-[0109]: user equipment may create image data screen size, a resolution, a DPI, and a display orientation of display unit, and transmit the created image data to the display device; external device may modify the image data from user equipment according to own display properties and conditions and display the modified image data on display unit of external device; i.e., different display units display different image data according to own display properties and conditions) (NOTE: by applying displaying different amount of information/content/parameters according to different display properties and conditions of different display units in LEE to Ikeya, physiological parameters displayed in monitor 10/10A with display 11 (larger display) can be different2 to monitor 20/20A with display 21 (smaller display) in Ikeya system).

Claim 12
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses wherein a size of the first display is smaller than a size of the second display (Ikeya, FIGS.1A-B; ¶ [0024]: the display 21 has a screen which is smaller than that of the display 11) (LEE, FIG. 1; ¶ [0039]: user equipment 100 has smaller display than an external device 200; FIG. 3; ¶ [0046]: display unit 160 is smaller than display unit 260), and the monitor is a portable monitor (Ikeya, FIG. 2; ¶ [0026]: the monitor 20 with display 21 is portable) (LEE, ¶ [0047]: user equipment is a mobile/portable terminal/device).  

Independent Claim 14
Ikeya discloses a display screen switching method for a monitor (Ikeya, 1/1A in FIGS. 1A-B and 5; ¶¶ [0022], [0025], and [0056]: a monitoring system 1/1A including a monitor 20/20A connected with a sensor 32 and a monitor 10/10A) which comprises a host (Ikeya, 20/20A/23/25/31/32 in FIGS. 1A-B, 2-3, and 5; ¶¶ [0025], [0028], and [0033]: monitor 20/20A includes a signal input unit 25 and a control unit 23, wherein a measurement signal of physiological information on the patient are input to the signal input unit 25 of the monitor 20/20A through the sensor 32 and the cable 31) for communicative connection to a first display (Ikeya, 21 in FIG. 1B, 2-3, and 5; ¶¶ [0024], [0028], [0031], [0033], and [0055]-[0056]: the control unit 23 is able to communicate with the display 21, the connector 22, and the signal input unit 25 so that the control unit 23 displays information corresponding to the measurement signal on the display 21 in real time) and a second display (Ikeya, 11 in FIG. 1A and 3; ¶¶ [0023], [0028]-[0029], [0035]-[0036], and [0055]-[0056]: the control unit 23 is configured to transmit a measurement signal input from the signal input unit 25 to the monitor 10/10A when the connector 12 of the monitor 10/10A and the connector 22 of the monitor 20/20A are connected together so that the control unit 13 of the monitor 10/10A displays in real time data corresponding to the measurement signal on the first display 11 in real time), a size of the first display is smaller than a size of the second display, the first display and the second display have different configuration parameters (Ikeya, FIGS. 1A-B, 2, and 5; ¶¶ [0024]-[0025]: the display 21 (i.e., first display) of the monitor 20/20A, directly connected to a body of a patient, has a screen which is smaller than that of the display 11 (i.e., second display) of wherein the method comprising: 
receiving a display screen switching instruction; identifying a display, between the first display and the second display, indicated by the display screen switching instruction as a switching target (Ikeya, FIGS. 1A-B, 2 and 5; ¶¶ [0025]-[0027] and [0007]: when the monitor 20/20A is detached from the monitor 10/10A, physiological information on the patient can be continuously monitored on the monitor 20/20A with display 21 and puts the monitor 10/10A with display 11 into non-display status to prevent unwanted power consumption since the signal input unit 25 that acquire physiology information is no longer connected to the monitor 10/10A) (Ikeya, FIGS. 1A-B, 2 and 5; ¶¶ [0035]-[0036] and [0007]: when the monitor 20/20A is attached to the monitor 10/10A, the measurement signal is input to a control unit 13 of the monitor 10/10A through the connector 12 and the connector 22 so that the control unit 13 of the monitor 10/10A displays in real time data corresponding to the measurement signal on the display 11 of the monitor 10/10A in real time; in the meantime, the control unit 23 of the monitor 20/20A puts the display 21 in a non-display status, thereby aborting a real-time display of the data corresponding to the measurement signal input from the signal input unit 25); 
reading a display file  (Ikeya, ¶ [0003]: measurement results of physiological information on the patient are stored in memory provided in the signal input device; ¶¶ [0050] and [0025]: the display can also be 
acquiring data of the one or more physiological parameters according to the display file and generating frame data,  (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0025] and [0033]-[0036]: a sensor 32, which acquires physiological information when attached to a body of the patient, or the like, is connected to a leading edge of the cable 31 which is connected to the signal input unit 25; the control unit 23 of the monitor 20/20A displays information corresponding to a measurement signal of physiological information on the patient, which are input to the signal input unit 25, on the display 21 of the monitor 20/20A or the control unit 23 of the monitor 20/20A is configured to transmit the measurement signal input from the signal input unit 25 to the monitor 10/10A and the control unit 13 of the monitor 10/10A displays in real time data corresponding to the measurement signal on the first display 11 of the monitor 10/10A in real time); and 
outputting the frame data to the display identified as the switching target to display the one or more physiological parameters (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0033] and [0036]: displaying real time data corresponding to the measurement signal of physiological information of the patient on the display 21 of the monitor 20/20A or the display 11 of the monitor 10/10A in real time).
reading a corresponding display file corresponding to configuration parameters of the display identified as the switching target, the display file comprising an interface layout and interface elements; generating the frame data being used for representing pixel values of pixels on a display interface; i.e., generating the frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements corresponding/according to configuration parameters of the display identified as the switching target.
LEE teaches a system and a method for controlling display to external display unit (LEE, ¶ [0003]), wherein reading a display file corresponding to configuration parameters of the display identified as the switching target, the display file comprising an interface layout and interface elements; generating the frame data being used for representing pixel values of pixels on a display interface i.e., generating the frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements corresponding/according to configuration parameters of the display identified as the switching target (LEE, FIGS. 3, 6, and 7A-C; ¶ [0043]: the display mode of external device 200 may be dynamically controlled according to a display size of external device 200; ¶¶ [0089]-[0093], [0099], [0102]-[0109]: user equipment may create image data produced as a result of running applications based on the host-device connection display setting, e.g., screen size, a resolution, a DPI, and a display orientation of display unit 260 of external device 200, and transmit the created image data to the coupled external device 200; when user equipment 100 creates a graphic user interface for display unit 260 of external device the number of application windows in a multiscreen display mode, a display size of each application window, a position and a display orientation of each application window, arrangement of each application window, control menus and icons for controlling an overall graphic user interface of the multiscreen display mode and each application window, and arrangement and sizes of the control menus and icons; i.e., generating frame data with different interface layouts and elements according to connection display setting/configuration parameters of connected display).
Ikeya and LEE are analogous art because they are from the same field of endeavor, a system and a method for controlling display to external display unit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE to Ikeya, generating the frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements corresponding/according to configuration parameters of the target display.  Motivation for doing so would maximize benefit of using a larger display area of display device (LEE, ¶ [0043]).

Independent Claim 15
Ikeya discloses a monitor (Ikeya, 1/1A in FIGS. 1A-B and 5; ¶¶ [0022], [0025[, and [0056]: a monitoring system 1/1A including a monitor 20/20A connected with a sensor 32 and a monitor 10/10A), comprising: a first display (Ikeya, 21 in FIG. 1B, 2-3, and 5; ¶¶ [0024], [0028], and [0055]-[0056]: the monitor 20/20A includes the display 21); a first interface circuit, one end of which is connected to a host and another end of which is connected to the first display (Ikeya, 20/20A/23/25/31/32 in FIGS. 1A-B, 2-3, and 5; ¶¶ [0024]-[0025], [0028], [0031], [0033], and [0055]-[0056]: monitor 20/20A also includes a signal input unit 25 and a control unit 23, wherein a measurement signal of physiological information on the patient are input to the signal input unit 25 of the monitor 20/20A through the sensor 32 and the cable 31; the control unit 23 is able to communicate with the display 21, the connector 22, and the signal input unit 25 so that the control unit 23 displays information corresponding to the measurement signal on the display 21 in real time; i.e., one end of the control unit 23 is connected to the signal input unit 25 with the cable 31 and the sensor 32 for measuring physiological information on the patient, and another end of the control unit 23 is connected to the display 21);
a second interface circuit comprising a pluggable interface, the second interface circuit having one end connected to the host and the another end connected to a second display (Ikeya, 10/10A/11/13/12/22/23/25/31/32 in FIGS. 1A-B, 2-3, and 5; ¶¶ [0023], [0027]-[0029], [0033], [0035]-[0036], and [0055]-[0056]: the monitor 10/10A can be attached/detached to the monitor 20/20A via the connector 12 and the and outputting a first indication signal when being connected to the second display (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0023], [0026], and [0035]: when the patient, returns to the bed, the monitor 20/20A with the display 21 is coupled to the monitor 10/10A with the display 11 by connecting a connector 12 to the connector 22; transmitting a measurement signal input from the signal input unit 25 to the monitor 10/10A with display 11 when the connector 12 and the connector 22 are connected together) and outputting a second indication signal when being disconnected from the second display (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0023], [0025]-[0027] and [0007]: when the monitor 20/20A with display 21 is detached from the monitor 10/10A with display 11, physiological information on the patient can be continuously monitored on the monitor 20/20A with display 21 and puts the monitor 10/10A with display 11 into non-display status to prevent unwanted power consumption since the signal input unit 25 that acquire physiology information is no longer connected to the monitor 10/10A); and 
the host comprising a controller (Ikeya, 23 in FIG. 3; ¶ [0028]: the control unit 23 of the monitor 20/20A), a memory (Ikeya, FIG. 3; ¶ [0003]: memory provided in the signal input device 25 of the monitor 20/20A; ¶ [0050]: memory of the control unit 23), and at least one parameter module for receiving physiological parameters sensed by a sensor and processing the physiological parameters (Ikeya, FIGS. 2-3; ¶¶ [0025] and [0033]: a signal input unit 25 is connected to a sensor 32 via a cable 31, which acquires physiological information when attached to a body of the patient), wherein the memory is configured to store a first display file  (Ikeya, ¶ [0003]: measurement results of physiological information on the patient are stored in memory provided in the signal input device; ¶¶ [0050] and [0026]: the display can also be configured so as to display physiological information from the signal input device in real time or measurement results of physiological information stored in the past in memory of the control unit, wherein the physiological information including an electrocardiographic waveform, arterial oxygen saturation, a heart rate, blood pressure, and others); and 
wherein the controller is configured to determine that whether the second display is connected according to the indication signals output from the second interface circuit (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0023], [0026]-[0027] and [0035]: when the patient, is transported from the bed, the monitor 20/20A with the display 21 is detached from the monitor 10/10A with the display 11 by disconnecting a connector 12 from a once connection to the second display is detected, the controller is configured to detect that whether a display screen switching instruction is received (Ikeya, FIGS. 1A-B, 2 and 5; ¶¶ [0025]-[0027] and [0007]: when the monitor 20/20A is detached from the monitor 10/10A, physiological information on the patient can be continuously monitored on the monitor 20/20A with display 21 and puts the monitor 10/10A with display 11 into non-display status to prevent unwanted power consumption since the signal input unit 25 that acquire physiology information is no longer connected to the monitor 10/10A; FIGS. 1A-B, 2 and 5; ¶¶ [0035] [0036] and [0007]: when the monitor 20/20A is attached to the monitor 10/10A, the measurement signal is input to a control unit 13 of the monitor 10/10A through the connector 12 and the connector 22 so that the control unit 13 of the monitor 10/10A displays in real time data corresponding to the measurement signal on the display 11 of the monitor 10/10A in real time; in the meantime, the control unit 23 of the monitor 20/20A puts the display 21 into a non-display status, thereby aborting a real-time display of the data corresponding to the measurement signal input from the signal input unit 25; i.e., detecting whether instructions are received for switching display 21 (putting display 11 into non-display status) or display 11 (putting display 21 in non-display status) once 
when a first display screen switching instruction is received (Ikeya, FIGS. 1A-B, 2 and 5; ¶¶ [0025]-[0027] and [0007]: when the monitor 20/20A is detached from the monitor 10/10A, physiological information on the patient can be continuously monitored on the monitor 20/20A with display 21 and puts the monitor 10/10A with display 11 into non-display status to prevent unwanted power consumption since the signal input unit 25 that acquire physiology information is no longer connected to the monitor 10/10A), the controller is configured to read the first display file from the memory  (Ikeya, ¶ [0003]: measurement results of physiological information on the patient are stored in memory provided in the signal input device; ¶¶ [0050] and [0025]: the display can also be configured so as to display physiological information from the signal input device in real time or measurement results of physiological information stored in the past in memory of the control unit, wherein the physiological information including an electrocardiographic waveform, arterial oxygen saturation, a heart rate, blood pressure, and others); 
acquire the data of physiological parameters according to the first display file and generating first frame data (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0025] and [0033]-[0034]: a sensor 32, which acquires physiological information when attached to a body of the patient, or the like, is connected to a leading edge of the cable 31 which is connected to the signal input unit 25; the control unit 23 of the monitor 20/20A displays information and 
output the first frame data to the first display to display the data of physiological parameters (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0033]-[0034]: displaying real time data corresponding to the measurement signal of physiological information of the patient on the display 21 of the monitor 20/20A); 
when a second display screen switching instruction is received (Ikeya, FIGS. 1A-B, 2 and 5; ¶¶ [0035]-[0036] and [0007]: when the monitor 20/20A is attached to the monitor 10/10A, the measurement signal is input to a control unit 13 of the monitor 10/10A through the connector 12 and the connector 22 so that the control unit 13 of the monitor 10/10A displays in real time data corresponding to the measurement signal on the display 11 of the monitor 10/10A in real time; in the meantime, the control unit 23 of the monitor 20/20A puts the display 21 in a non-display status, thereby aborting a real-time display of the data corresponding to the measurement signal input from the signal input unit 25), the controller is configured to read the second display file from the memory 
acquire data of the physiological parameters from the parameter module according to the second display file and generate second frame data  (Ikeya, FIGS. 1A-B, 2-3, and 5; ¶¶ [0025] and [0035]-[0036]: a sensor 32, which acquires physiological information when attached to a body of the patient, or the like, is connected to a leading edge of the cable 31 which is connected to the signal input unit 25; the control unit 23 of the monitor 20/20A is configured to transmit the measurement signal input from the signal input unit 25 to the monitor 10/10A and the control unit 13 of the monitor 10/10A displays in real time data corresponding to the measurement signal on the first display 11 of the monitor 10/10A in real time), and 
output the second frame data to the second display to display the physiological parameters (Ikeya, ¶¶ [0033] and [0036]: displaying real time data (a waveform, a numerical value, an index, and others) corresponding to the measurement signal of physiological information of the patient on the display 11 of the monitor 10 in real time).
Ikeya fails to explicitly disclose reading the first/second display file corresponding/according to first/second configuration parameters of the first/second display, each of the first/second display files comprising an interface layout and interface elements; generating the first/second frame data for representing pixel values of pixels on a display interface; i.e., generating the first/second frame data for representing pixel values of pixels on a display interface with an interface layout and interface elements corresponding/according to first/second configuration parameters of the first/second display.
reading the first/second display file corresponding/according to first/second configuration parameters of the first/second display, each of the first/second display files comprising an interface layout and interface elements; generating the first/second frame data for representing pixel values of pixels on a display interface; i.e., generating the first/second frame data for representing pixel values of pixels on a display interface with an interface layout and interface elements corresponding/according to first/second configuration parameters of the first/second display (LEE, FIGS. 3, 6, and 7A-C; ¶ [0043]: the display mode of external device 200 may be dynamically controlled according to a display size of external device 200; ¶¶ [0089]-[0093], [0099], [0102]-[0109]: user equipment may create image data produced as a result of running applications based on the host-device connection display setting, e.g., screen size, a resolution, a DPI, and a display orientation of display unit 260 of external device 200, and transmit the created image data to the coupled external device 200; when user equipment 100 creates a graphic user interface for display unit 260 of external device 200, user equipment 100 may create the graphic user interface with more menus and icons than that created for display unit 160 of user equipment 100; determined whether external device 200 has a display size suitable for displaying multiple application windows in a multiscreen display mode; create image data in single screen mode or multiscreen mode based on display size of external device 200; the multiscreen mode display setting may include various display properties such as the number of application windows in a multiscreen display mode, a display size of each application window, a position and a display orientation of each application window, arrangement of each application window, control menus and icons for controlling an overall graphic user interface of the multiscreen display mode and each application window, and arrangement and sizes of the control menus and icons; i.e., generating frame data with different interface layouts and elements according to connection display setting/configuration parameters of connected display).
Ikeya and LEE are analogous art because they are from the same field of endeavor, a system and a method for controlling display to external display unit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE to Ikeya, generating the first/second frame data being used for representing pixel values of pixels on a display interface with an interface layout and interface elements according to first/second configuration parameters of the first/second display.  Motivation for doing so would maximize benefit of using a larger display area of external device (LEE, ¶ [0043]).

Claim 16
Ikeya in view of LEE discloses all the elements as stated in Claim 15 and further discloses wherein the controller turns the first display into a black screen while outputting the second frame data to the second display to display the physiological parameters (Ikeya, ¶ [0036]: the control unit 23 puts the display 21 in a non-display status while displaying real time data corresponding to the measurement signal on the display 11 in real time).  

Claims 4, 7-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeya in view of LEE as applied to Claims 1 and 15 respectively above, and further in view of Gimpl et al. (US 2012/0081302 A1, published on 04/12/2012), hereinafter Gimpl.

Claim 4
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and failing to explicitly disclose wherein the display screen switching instruction includes one of: a gesture input of touching a touch screen on the first display or the second display; an input based on a physical operation key on the monitor or the second display; or a gesture photographed by a photographing device.  
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; ¶ [0006]), wherein the display screen switching instruction includes one of: a gesture input of touching a touch screen on the first display or the second display; an input based on a physical operation key on the monitor or the second display; or a gesture photographed by a photographing device (Gimpl, ¶ [0018]: the term “gesture” refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.) (Gimpl, FIGS. 1B, 1H, and 3A; ¶¶ [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in closed state 304 based on a user input, 
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gimpl to Ikeya in view of LEE, wherein the display screen switching instruction includes one of: a gesture input of touching a touch screen on the first display or the second display; an input based on a physical operation key on the monitor or the second display; or a gesture photographed by a photographing device.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Gimpl, ¶ [0069]).

Claim 7
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses wherein the first display or the second display comprises a touch screen (LEE, FIGS. 1 and 3; ¶ [0049]: external device 200 may include a tablet PC having a touch screen; ¶ [0057]:  user equipment 100 may be a full touch type smart phone with input unit 130 including several hardware key buttons and a touch screen).
Ikeya in view of LEE fails to explicitly disclose wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen.
wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen (Gimpl, FIGS. 1B, 1H, and 3A; ¶¶ [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in closed state 304 based on a user input, e.g., a double tap gesture on the screen 110 or 114, wherein the device 100 is generally oriented in the portrait direction with the primary screen 104 and the secondary screen 108 back-to-back in different planes).
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gimpl to Ikeya in view of LEE, wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Gimpl, ¶ [0069]).

Claim 8
Ikeya in view of LEE and Gimpl discloses all the elements as stated in Claim 7 and further discloses wherein the gesture includes sliding, tapping, zooming or dragging (Gimpl, FIGS. 1B, 1H, and 3A; ¶¶ [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in closed state a flick/drag gesture, when received by a touch sensitive display 110/114, can be used to relocate a window from a first display to a second display or to span both displays such that the selected window occupies a portion of each display simultaneously; unlike the drag gesture, the flick gesture is generally not used to move the displayed image to a specific user selected location of the second display but to a default location of the second display that is not configurable by the user) (Gimpl, 120/124 in FIGS. 1A-B; FIG. 4E-F; ¶¶ [0073] and [0122]: the pinch/spread/zooming gesture, when received by a touch sensitive display 110/114, can be used to switch windows displayed at the top of the stack on each display to the top of the stack of the other display typically when received by different displays or screens).  

Claim 9
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and further discloses wherein the first display or the second display comprises a photographing device (LEE, ¶ [0055]: A/V capturing unit 120 may capture an audio signal and/or a video signal, wherein the A/V capturing unit 120 may include a camera and a microphone).
wherein the display screen switching instruction is generated by a gesture photographed by the photographing device.
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; ¶ [0006]), wherein the display screen switching instruction is generated by a gesture photographed by the photographing device (Gimpl, 168 in FIG. 1B; 240 in FIG. 2; ¶¶ [0077]: device 100 includes a camera 168; one or more image capture interfaces/devices 240, such as a camera, can be included for capturing still and/or video images) (Gimpl, ¶ [0018]: the term “gesture” refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.) (Gimpl, 120/124 in FIGS. 1A-B; ¶¶ [0073] and [0121]: a flick/drag gesture, when received by a gesture capture region 120/124 without touching surface, can be used to relocate a window from a first display to a second display or to span both displays such that the selected window occupies a portion of each display simultaneously; unlike the drag gesture, the flick gesture is generally not used to move the displayed image to a specific user selected location of the second display but to a default location of the second display that is not configurable by the user) (Gimpl, 120/124 in FIGS. 1A-B; ¶¶ [0073] and [0122]: the pinch/spread gesture, when received by a gesture capture region 120/124 without touching surface, can be used switch windows displayed at the top of the stack on each display to the top of the stack of the other display typically when received by different displays or screens). 
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gimpl to Ikeya in view of LEE, wherein the display screen switching instruction is generated by a gesture photographed by the photographing device.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Gimpl, ¶ [0069]).

Claim 10
Ikeya in view of LEE and Gimpl discloses all the elements as stated in Claim 9 and further discloses wherein the gesture includes sliding, zooming, or a static gesture of finger (Gimpl, 120/124 in FIGS. 1A-B; FIG. 4C-D; ¶¶ [0073] and [0121]: a flick/drag gesture, when received by a gesture capture region 120/124 without touching surface, can be used to relocate a window from a first display to a second display or to span both displays such that the selected window occupies a portion of each display simultaneously; unlike the drag gesture, the flick gesture is generally not used to move the displayed image to a specific user selected location of the second display but to a default location of the second display that is not configurable by the user) (Gimpl, 120/124 in FIGS. 1A-B; FIG. 4E-F; ¶¶ [0073] and [0122]: the pinch/spread/zooming gesture, when received by a gesture capture region 120/124 without touching surface, can be used to switch windows displayed at the top of the stack on each display to the top of the stack of the other display typically when received by different displays or screens).

Claim 11
Ikeya in view of LEE discloses all the elements as stated in Claim 1 and failing to explicitly disclose wherein the display screen switching instruction is generated by a user operating an operation key provided on the monitor.  
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; ¶ [0006]), wherein the display screen switching instruction is generated by a user operating an operation key provided on the monitor (Gimpl, FIGS. 1B, 1H, and 3A; ¶¶ [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in closed state 304 based on a user input, e.g., a double tap gesture on the screen 110 or 114, wherein the device 100 is generally oriented in the portrait direction with the primary screen 104 and the secondary screen 108 back-to-back in different planes; ¶ [0072]: receive a “home” input on button/key 112b/116b of screen 104/108 indicating that the user would like to view information associated with a “home” view on screen 110/114).
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of 

Claim 18
Ikeya in view of LEE discloses all the elements as stated in Claim 15 and further discloses wherein the first display or the second display comprises a touch screen (LEE, FIGS. 1 and 3; ¶ [0049]: external device 200 may include a tablet PC having a touch screen; ¶ [0057]:  user equipment 100 may be a full touch type smart phone with input unit 130 including several hardware key buttons and a touch screen).
Ikeya in view of LEE fails to explicitly disclose wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen.
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; ¶ [0006]), wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen (Gimpl, FIGS. 1B, 1H, and 3A; ¶¶ [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in closed state 304 based on a user input, e.g., a double tap gesture on the screen 110 or 114, wherein the device 100 is generally oriented in the portrait direction with the primary screen 104 and the secondary screen 108 back-to-back in different planes).


Claim 19
Ikeya in view of LEE discloses all the elements as stated in Claim 15 and further discloses wherein the first display or the second display comprises a photographing device (LEE, ¶ [0055]: A/V capturing unit 120 may capture an audio signal and/or a video signal, wherein the A/V capturing unit 120 may include a camera and a microphone).
Ikeya in view of LEE fails to explicitly disclose wherein the display screen switching instruction is generated by a gesture photographed by the photographing device.
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; ¶ [0006]), wherein the display screen switching instruction is generated by a gesture photographed by the photographing device (Gimpl, 168 in FIG. 1B; 240 in FIG. 2; ¶¶ [0077]: device 100 includes a camera 168; one or more movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.) (Gimpl, 120/124 in FIGS. 1A-B; ¶¶ [0073] and [0121]: a flick/drag gesture, when received by a gesture capture region 120/124 without touching surface, can be used to relocate a window from a first display to a second display or to span both displays such that the selected window occupies a portion of each display simultaneously; unlike the drag gesture, the flick gesture is generally not used to move the displayed image to a specific user selected location of the second display but to a default location of the second display that is not configurable by the user) (Gimpl, 120/124 in FIGS. 1A-B; ¶¶ [0073] and [0122]: the pinch/spread gesture, when received by a gesture capture region 120/124 without touching surface, can be used to switch windows displayed at the top of the stack on each display to the top of the stack of the other display typically when received by different displays or screens). 
Ikeya in view of LEE, and Gimpl are analogous art because they are from the same field of endeavor, a system and a method for controlling data displayed by multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gimpl to Ikeya in view of LEE, wherein the display screen switching instruction is generated by a gesture photographed by the photographing device.  Motivation for 

Claim 20
Ikeya in view of LEE discloses all the elements as stated in Claim 15 and further discloses an operation panel provided with an operation key (LEE, 130/230 in FIG. 3; ¶¶ [0056]-[0057] and [0048]: input unit 130/230 may include any of a keypad, a dome switch, a touchpad, a jog wheel, a jog switch, hardware/key buttons, and a touch screen).
Ikeya in view of LEE failing to explicitly disclose wherein the display screen switching instruction is generated by a user operating an operation key provided on the monitor.
Gimpl teaches a system and a method for controlling data displayed by multiple screens (Gimpl, ABSTRACT; ¶ [0006]), wherein the display screen switching instruction is generated by a user operating an operation key provided on the monitor (Gimpl, FIGS. 1B, 1H, and 3A; ¶¶ [0101]-[0102] and [0082]: allowing the display to switch from one screen 104 to the second screen 108 when the device is in closed state 304 based on a user input, e.g., a double tap gesture on the screen 110 or 114, wherein the device 100 is generally oriented in the portrait direction with the primary screen 104 and the secondary screen 108 back-to-back in different planes; ¶ [0072]: receive a “home” input on button/key 112b/116b of screen 104/108 indicating that the user would like to view information associated with a “home” view on screen 110/114).
.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 11-14 of the Remarks that "neither any display screen switching instruction is generated and detected, nor any display screen switching operations are performed, as taught by Ikeya" and "the connection of a small monitor 20 with a smaller display 21 is detected in Ikeya while the connection of a display with a larger size is detected in the present application".
In response, examiner respectfully disagrees.  Ikeya discloses in ¶¶ [0007], [0023], [0026]-[0027] and [0035] with FIGS. 1A-B, 2-3, and 5 that (1) when the patient, is transported from the bed, the monitor 20/20A with the display 21 is detached from the monitor 10/10A with the display 11 by disconnecting a connector 12 from a connector 22, and physiological information on the patient can be continuously display screen switching instruction is generated and detected" as well as "display screen switching operations are performed".  Ikea further discloses in ¶ [0024] with FIGS. 1A-B, 2, and 5 that the display 21 of the monitor 20/20A attached with sensor 32 connected to patient for measuring patient data has smaller size than the external display 11 of the monitor 10/10A, which is equivalent to FIG. 1 of the present invention showing that the display 31 directly connected to the patient has smaller size than the external display 32.  Therefore, Ikea DOES disclose the connection of a display 11 with a larger size is detected by the controller 23 of the monitor 20/20A (host), which is directly 
Applicant further argues on Pages 14-19 of the Remarks that LEE does not relate to physiological parameter monitoring.
In response, examiner respectfully disagrees.  As discussed above, Ikeya has already discloses a physiological parameter monitoring system which can display physiological monitoring parameters on either smaller display 21 (equivalent to 31 of the present invention in FIG. 1) or larger external display 11 (equivalent to 32 of the present invention in FIG. 1) depending on whether larger external display 11 is connected to smaller display 21 and generating switching instruction to put one of displays into non-display status.  Ikeya only fails to disclose displaying different information, different interface layouts, and different interface elements according to different configuration parameters.  Lee teaches this missing limitation of Ikeya in ¶¶ [0043], [0047], [0089]-[0094], [0099], and [0102]-[0109] with FIGS. 3, 6, and 7A-C that user equipment 100 (with smaller display) may be attachable to and/or detachable from an external device 200 (with larger display) [similar to Ikeya display 21 may be attachable to and/or detachable from external display 11], wherein the image data including number of applications/parameters (or amount of information/content), UI layouts, and UI elements to be displayed will be depending on display setting of the display device connected to the host, e.g., screen size, a resolution, a DPI, and a display orientation of display unit .
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mazar et al. (US 2015/0302539 A1,published on 10/22/2015) discloses that different user interfaces 330, 412, and 534 are displayed for similar patient monitoring information specifically configured for each display on a bedside monitor 300, a central server station 400, and the mobile device 500 (Mazar, FIGS. 3C, 4B, and 5C; ¶ [0185]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also, for example US 2018/0247712 A1 to Muhsin et al., with priority date 02/24/2017, FIGS. 5 and 22A-B; ¶¶ [0099], [0148]-[0152], and [0337]-[0340].
        2 See also, for example US 2018/0247712 A1 to Muhsin et al., with priority date 02/24/2017, FIGS. 5 and 22A-B; ¶¶ [0099], [0148]-[0152], and [0337]-[0340].